                                                          JS-6


           UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA


RTV MEDIA CORPORATION,
      Petitioner,                CV 18-7455 DSF

              v.                 JUDGMENT

SEAN LANCI,
      Respondent.



  Having confirmed the arbitration award made in RTV Media
Corp. v. Sean Lanci, AAA Arbitration 01-17-0002-4375,

   IT IS ORDERED AND ADJUDGED that Petitioner is to
recover from Respondent $72,650 as awarded by the arbitrator
plus attorney’s fees and costs incurred in confirming the
arbitration award.



Date: March 19, 2019             ___________________________
                                 Dale S. Fischer
                                 United States District Judge
